—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered January 12, 1995, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree, criminal possession of a controlled substance in the third degree, criminal sale of a firearm in the third degree (30 counts), and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims of legal insufficiency are only partially preserved for appellate review (see, CPL 470.05 [2]; People v Bradley, 199 AD2d 327; cf., People v Hall, 181 AD2d 791). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt and disprove the defendant’s agency defense beyond a reasonable doubt (see, People v Alvarez, 235 AD2d 484). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.